Filing # 74801370Case 6:18-bk-06821-KSJ Doc 76-4 Filed 03/29/19 Page 1 of 166
                  E-Filed 07/11/2018 04:53:29 PM


                    IN THE CIRCUIT COURT OF THE FIFTH JUDICIAL CIRCUIT,
                              IN AND FOR LAKE COUNTY, FLORIDA

        DCS REAL ESTATE INVESTMENTS, LLC,
        a Florida limited liability company, THE CLUB
        AT BELLA COLLINA, LLC, a Florida limited
        liability company,

               Plaintiffs,

        v.                                                           CASE NO.: 2017-CA-0667

        DON K. JURAVIN, a/k/a
        DON ADI JURAVIN, an individual,

              Defendant.
        _____________________________________/

         THE PLAINTIFFS’ MOTION TO ENFORCE THE CIVIL CONTEMPT ORDER AND
           TEMPORARY INJUNCTION AGAINST THE DEFENDANT, DON K. JURAVIN

               The plaintiffs, DCS Real Estate Investments, LLC (“DCS”) and The Club at Bella

        Collina, LLC (the “Club”) (collectively the “plaintiffs”), move to enforce the civil contempt

        order and temporary injunction order against the defendant, Don K. Juravin, a/k/a Don Adi

        Juravin (the “defendant” or “Juravin”), and in support state as follows.

                                               INTRODUCTION

               Juravin continues to ignore this Court’s authority and needs to be held accountable for his

        defiant actions. Juravin has maintained and/or created online content in violation of both the

        February 28, 2018 Temporary Injunction Order (the “Injunction Order”) and the May 17, 2018

        Order Holding Juravin in Civil Contempt (the “Contempt Order”). The plaintiffs, since the

        beginning of this lawsuit, simply want Juravin to comply with law, this Court’s instruction, and

        to stop damaging the plaintiffs and their businesses. Juravin, however, refuses to comply with the

        Injunction Order and refuses to remit payment to the plaintiffs in accordance with the Contempt



                                                         1


                                                  EXHIBIT "D"
          Case 6:18-bk-06821-KSJ         Doc 76-4       Filed 03/29/19   Page 2 of 166




Order. Thus, the plaintiffs respectfully request the Court to enforce its previously entered orders

and for any other relief the Court deems appropriate.

                                         ARGUMENT

       a. Content in Violation of the Contempt Order and Injunction Order

       On February 28, 2018, the Court entered the Injunction Order against Juravin. A true and

correct copy of the Injunction Order is attached as Exhibit “A.” Paragraph 9 of the Injunction

Order states in part:

       Therefore, Juravin, Juravin’s officers, agents, servants, employees, and attorneys
       and those persons in active concert or participation with them who receive actual
       notice of this injunction are ENJOINED from maintaining or creating any
       content online, including but not limited to social media postings, that tag,
       electronically link, or associate the plaintiffs or “Bella Collina” with current or
       prospective customers, or include the terms “Mafia” or “Bullying’ to describe the
       plaintiffs’ business relationships.

       After Juravin’s repeated failure to comply with the Injunction Order, the Court entered an

order holding Juravin in Civil Contempt. A true and correct copy of the Contempt Order is

attached as Exhibit “B.” The Contempt Order states in part:

       4.    As a result of Juravin’s actions and/or omissions, Juravin is in Civil
       Contempt of this Court.

       5.      Juravin shall come into compliance with the Injunction Order on or before
       May 10, 2018 at 5:00 pm including, but not limited to, removing all content
       identified by the plaintiffs in Composite Exhibit “C” to the plaintiffs’ Motion for
       Civil Contempt.

       6.      Failure to comply with paragraph 5 above shall result in a $500.00 per day
       monetary sanction (the “Monetary Sanction”) against Juravin, payable to the
       plaintiffs, for Juravin’s failure to comply with this Court’s Injunction Order. The
       Monetary Sanction shall end once Juravin fully complies with the Injunction
       Order.

       7.      The plaintiffs are entitled to an award of their attorney fees and costs
       related to the plaintiffs’ Motion for Civil Contempt and the hearing on the
       plaintiffs’ Motion for Civil Contempt. The Court reserves jurisdiction as to the
       amount of attorney fees and costs awarded.
                                                2
         Case 6:18-bk-06821-KSJ         Doc 76-4     Filed 03/29/19    Page 3 of 166




Unfortunately, Juravin failed and continues to fail to comply with the Contempt Order and

Injunction Order.

       Paragraph 5 of the Contempt Order is clear that Juravin must come into compliance with

the Injunction Order, which includes but is not limited to, removing violating content identified

in Composite Exhibit “C” to the plaintiffs’ Motion for Civil Contempt. A true and correct copy

of Composite Exhibit “C” to the plaintiffs’ Motion for Civil Contempt is attached to this motion

as Composite Exhibit “C.”

       As of May 14, 2018 at 5:00 pm, Juravin still maintained online content in violation of the

Injunction Order. Verified screen captures of the infringing content are attached as Composite

Exhibit “D.” Composite Exhibit “D” shows the “Bella Collina Reviews” Facebook page as of

May 14, 2018. More specifically, pages 52 and 59 show social media postings by Juravin that

tag, electronically link, and/or associate the plaintiffs or “Bella Collina” with current or

prospective customers—actions and content strictly prohibited by the Injunction Order. Also

included in Composite Exhibit “D,” are screen captures of Juravin’s Google + webpage which

includes a post associating Bella Collina with the mafia in violation of the Injunction and

Contempt Orders. Thus, as of May 14, 2018 and pursuant to paragraph 6 of the Contempt Order,

Juravin owes the plaintiffs $2,500.00 for Juravin’s failure to comply with the Contempt Order

and Injunction Order.

       In addition to Composite Exhibit “D,” Juravin has created and/or maintained other online

content in violation of the Injunction Order and Contempt Order. To date, Juravin created and/or

maintained online content in violation of the Injunction Order on 7 different websites, verified




                                               3
          Case 6:18-bk-06821-KSJ            Doc 76-4      Filed 03/29/19      Page 4 of 166




screen captures of which are attached as Composite Exhibit “E.”1 The websites of Composite

Exhibit “E” contain content that associate the plaintiffs or Bella Collina with the mafia and/or

bullying in direct contravention of the Injunction and Contempt Orders. Regardless of ownership

or access, Juravin cannot create online content or press releases in violation of the Injunction

Order, distribute such to third parties, and then claim no responsibility for taking said content

down or at least attempting to do so. The act of “creating” online content that violates the

Injunction Order is the focus of the analysis and cannot be ignored by Juravin or the Court. Thus,

pursuant to paragraph 6, Juravin owes at least $32,000.00 in monetary sanctions (“Sanctions”) to

the plaintiffs as a result of Juravin’s failure to comply with the Injunction Order and paragraph 5

of the Contempt Order.

        b. The Plaintiffs are Entitled to Their Attorney Fees and Costs

        At the conclusion of the hearing on the plaintiffs’ Motion for Civil Contempt, the Court

granted the plaintiffs’ entitlement to their attorney fees and costs. More specifically, paragraph 7

of the Contempt Order states, “[t]he plaintiffs are entitled to an award of their attorney fees and

costs related to the plaintiffs’ Motion for Civil Contempt and the hearing on the plaintiffs’

Motion for Civil Contempt. The Court reserves jurisdiction as to the amount of attorney fees and

costs awarded.” On May 29, 2018, the plaintiffs sent a summary of attorney fees and costs they

were seeking to Juravin in accordance with the Contempt Order. True and correct copies of the

corresponding time entries and costs are attached as Composite Exhibit “F.”
1
    The domain names for the 6 websites are: (1) https://www.scoop.it/t/bariatric-surgery-by-geoff-
lord/p/4094695396/2018/02/26/don-karl-juravin-fights-bella-collina-gag-order-and-wins;                 (2)
https://icaremedicare.co.uk/bariatrics/don-karl-juravin-fights-bella-collina-gag-order-and-wins.html/; (3)
https://www.pinterest.com/paromsarkar123/ranjana/?sender=455004506011208328&invite_code=f5456838a28f46b
0b4414950c0e1dfb0; (4) http://flcountry.com/don-karl-juravin-fights-bella-collina-gag-order-and-wins/; (5)
https://www.acq5.com/post/don-karl-juravin-fights-bella-collina-gag-order-and-wins/;                   (6)
https://www.pinterest.com/pin/760475087051906717/feedback/?invite_code=85ee69e4594f4e9599fab26cddcc2777
&sender_id=455004506011208328; (7) https://www.google.com/search?q=Bella+Collina+Real+Estate&ie=utf-
8&oe=utf-8&client=firefox-b-1-ab#lrd=0x88e785678b9a6a6d:0x3f651c806f813bf,1.

                                                    4
           Case 6:18-bk-06821-KSJ        Doc 76-4     Filed 03/29/19     Page 5 of 166




         The total amount sought by the plaintiffs is $6,886.82. In response, Juravin objected to

roughly half of the amount sought by the plaintiffs. Put simply, the time entries and costs

attached as Composite Exhibit “F” are reasonable and the plaintiffs are entitled to said amount

pursuant to the Contempt Order.

         c. Juravin Has the Present Ability to Pay the Sanctions and Attorney Fees & Costs

         Before a court can enforce an order of contempt, it must first determine, by competent

substantial evidence, that the contemnor has the present ability to pay from some available asset.

Whitby v. Infinity Radio, Inc., 961 So. 2d 349, 354 (Fla. 4th DCA 2007); Buchanan v. Buchanan,

932 So. 2d 270 (Fla. 2d DCA 2005); Politz v. Booth, 910 So. 2d 397, 398 (Fla. 4th DCA 2005).

For a coercive fine, the court “must consider the offending party's financial resources and the

seriousness of the burden on that particular party.” Johnson v. Bednar, 573 So. 2d 822, 824 (Fla.

1991) (citing United States v. United Mine Workers, 330 U.S. 258, 304 (1947)). All sums from

whatever source available to the contemnor-obligor must be considered by the court to determine

their ability to pay the purge amount. Sibley v. Sibley, 833 So. 2d 847, 849 (Fla. 3d DCA 2002).

“A court is required to consider all assets and property interests of the obligor, including cash as

well as real property and business interests.” Koll v. Koll, 812 So. 2d 529, 533 (Fla. 4th DCA

2002).

         Juravin has the present ability to pay the Sanctions, attorney fees and costs, and any

reasonable purge provision if a writ of bodily possession is issued. Juravin represents himself as

a successful business owner of the “Gastric Bypass Alternative” process. Juravin lives in the

luxurious Bella Collina community in a house worth millions of dollars. In a related lawsuit filed

against Juravin by the Federal Trade Commission (“FTC”), it was revealed that Juravin has

attempted to fraudulently transfer hundreds of thousands of dollars to separate accounts and sell


                                                 5
          Case 6:18-bk-06821-KSJ           Doc 76-4      Filed 03/29/19   Page 6 of 166




at least three cars, one of which being a Mercedes. True and correct copies of excerpts from the

related federal FTC lawsuit and information related to Juravin’s ability to pay sanctions are

attached as Composite Exhibit “G.” In short, Juravin has the ability to pay the Sanctions,

attorney fees, and costs as a result of his reckless actions.

       Wherefore, the plaintiffs, DCS Real Estate Investments, LLC, and The Club at Bella

Collina, LLC, request the Court order (i) Juravin to pay the applicable Sanctions amount to the

plaintiffs no later than 10 days from the date of the Order; (ii) Juravin to pay the attorney fees

and costs, including those related to this motion, to the plaintiffs no later than 10 days from the

date of the Order, (iii) Juravin to fully comply with the Injunction Order, Contempt Order, and

this Court’s directive, failure of which shall subject Juravin to a writ of bodily possession, and

(iv) for such other relief as the Court deems appropriate.



                                               /s/ William C. Matthews
                                               MICHAEL D. CROSBIE, ESQ.
                                               Florida Bar No. 72575
                                               mcrosbie@shutts.com
                                               WILLIAM C. MATTHEWS, ESQ.
                                               Florida Bar No. 0112079
                                               wmatthews@shutts.com
                                               NICOLE L. BALLANTE, ESQ.
                                               Florida Bar No. 0125356
                                               nballante@shutts.com
                                               SHUTTS & BOWEN LLP
                                               300 S. Orange Avenue, Suite 1600
                                               Orlando, Florida 32801
                                               Telephone: (407) 835-6796
                                               Fax: (407) 849-7275
                                               Attorneys for Plaintiff




                                                   6
            Case 6:18-bk-06821-KSJ            Doc 76-4   Filed 03/29/19    Page 7 of 166




                                  CERTIFICATE OF SERVICE

         I certify that on July 11, 2018, a true and correct copy of the foregoing was electronically

filed with the Clerk of Court using the Florida e-Portal system which will send a notice of

electronic filing to all counsel of record.


                                                 /s/ William C. Matthews
                                                 William C. Matthews, Esq.

ORLDOCS 16213773 1 45937.0004




                                                   7
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 8 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 9 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 10 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 11 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 12 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 13 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 14 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 15 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 16 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 17 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 18 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 19 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 20 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 21 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 22 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 23 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 24 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 25 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 26 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 27 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 28 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 29 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 30 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 31 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 32 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 33 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 34 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 35 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 36 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 37 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 38 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 39 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 40 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 41 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 42 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 43 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 44 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 45 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 46 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 47 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 48 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 49 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 50 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 51 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 52 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 53 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 54 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 55 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 56 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 57 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 58 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 59 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 60 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 61 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 62 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 63 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 64 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 65 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 66 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 67 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 68 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 69 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 70 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 71 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 72 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 73 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 74 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 75 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 76 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 77 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 78 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 79 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 80 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 81 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 82 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 83 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 84 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 85 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 86 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 87 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 88 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 89 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 90 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 91 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 92 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 93 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 94 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 95 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 96 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 97 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 98 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 99 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 100 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 101 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 102 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 103 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 104 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 105 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 106 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 107 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 108 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 109 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 110 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 111 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 112 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 113 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 114 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 115 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 116 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 117 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 118 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 119 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 120 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 121 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 122 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 123 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 124 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 125 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 126 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 127 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 128 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 129 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 130 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 131 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 132 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 133 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 134 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 135 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 136 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 137 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 138 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 139 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 140 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 141 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 142 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 143 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 144 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 145 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 146 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 147 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 148 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 149 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 150 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 151 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 152 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 153 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 154 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 155 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 156 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 157 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 158 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 159 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 160 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 161 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 162 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 163 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 164 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 165 of 166
Case 6:18-bk-06821-KSJ   Doc 76-4   Filed 03/29/19   Page 166 of 166
